The opinion of the court was delivered
by Lewis, C. J.
— The legislature have as much power to authorize municipal corporations to levy a tax, or take toll for the purpose of keeping the streets in repair, as they have to authorize a turn-' pike company to do the same thing. In this case, it is clear that the plaintiffs in error are within the meaning of the ordinance, and that the ordinance is in strict conformity with the act of assembly. We are equally clear that the act is constitutional.
Judgment affirmed.